 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 6                                 AT SEATTLE

 7
      IRONBURG INVENTIONS LTD.,
 8                         Plaintiff,
                                                     C17-1182 TSZ
 9        v.
                                                     MINUTE ORDER
10    VALVE CORPORATION,
11                         Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    The parties’ stipulated motion, docket no. 323, is GRANTED.
14
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
15 record.

16        Dated this 31st day of January, 2020.

17
                                                    William M. McCool
18                                                  Clerk

19                                                  s/Karen Dews
                                                    Deputy Clerk
20

21

22

23

     MINUTE ORDER - 1
